Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 11/15/2021.
Claim 1 has been amended.
Claim 3 has been cancelled.
Claims 1-2, 4-8 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YOURIKO (JP2014-196263, wherein a machine language translation is provided).
 YOURIKO teaches a dextrin fatty acid ester compound, which is component (B2) (see [0018]) and gives good dispersibility of particulate metal oxides and smooth feeling (see Abstract), for use in cosmetics (see [0019]), such as foundation cosmetics (see [0055]), with an average degree of glycopolymerization of 10-100 (see [0019]), such as polymerization degree of 30 (see  [0056]) or 20 (see [0060]), wherein if the degree of glycopolymerizaiton is too low, the dextrin ester becomes waxy and the solubility in oil decreases and if the degree of glycopolymerization is too high, then problems arise such as an increase in the dissolution temperature or a deterioration in the solubility may occur (see [0019]); linear saturated fatty acids of 12-22 carbons (see [0020]), such as palmitic acid (see [0058]), which has 16 carbons; linear saturated fatty acids of 8-22 carbons (see isopalmitic acid (see [0022]), which has 16 carbons; molar fraction of the linear fatty acid can be 60-95% (see [0027]), such as 0.75 with 75 linear fatty acid in a total of 100 fatty acids (see [0056) or 0.85 with 85 linear fatty acids in a total of 100 fatty acids (see [0059]); and the average degree of substitution of the fatty acid per glucose unit (see [0025]), such as 1.6 (see [0058]) or 1.8 (see [0025] and [0059]). Additional disclosures include: other cosmetic components can be added, such as oils, surfactants, moisturizers, skin care ingredients, gelling agents, etc. (see [0042]), such as hydrocarbon oil (see [0043]), such as squalene and liquid paraffin (see [0043]), wherein gelling agents would produce a gel. Component B2 is 60-99% of the total amount of B, which is B1 + B2 (see [0036]), wherein B can be 1-95% in cosmetics (see [0041]), such as 5% of treated powder Production 6 (see original Japanese reference of Table 2 at [0068], at Invention #4, which is the first #4. The second #4 is the Comparative examples), which gives good dispersibility of particulate metal oxides and smooth feeling (see [0072] and Abstract). YOURIKO’s Example 2, has dextrin containing isostearic acid and palmitic acid, has all of Applicant’s limitations in claim 1, except YURIKIO’s degree of substitution is 1.6, wherein Applicant’s is 1.61-1.8; however, YOURIKO teaches the degree of substitution can be 1.8 (see [0025]; and other Examples). Thus, it would have been obvious to one skill in the art to use a degree of substitution of 1.8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOURIKO (JP2014-196263, wherein a machine translation is provided) in view of DAISUKE et al (JP2005145851; wherein a machine translation is proved).
	As discussed above, YOURIKO teaches Applicant’s invention.
	YOURIKO does teaches using a specific hydrocarbon oil, such as isoparaffin, which is volatile (see Applicant’s specification at [0066]).

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using volatile hydrocarbon oils, such as isoparaffin. The person of ordinary skill in the art would have been motivated to make those modifications the prior art had used isoparaffin and dextrin fatty acid ester to make a gel foundation and reasonably would have expected success because YOURIKO teaches using the dextrin fatty acid ester to make foundation cosmetics and using hydrocarbon oils for cosmetics.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as dispersibility, good feeling, as a gel foundation with a refreshing feel that was smooth and did not have an 
Note, Applicant’s Affidavit filed on 06/17/202, Applicant was able to convert the mole amounts of dextrin fatty acid ester in YOURIKO’s examples to be 8-12% (see Applicant’s Affidavit filed on 06/17/2021 on page 5).

Response to Arguments
	Applicant argues that given the relatively narrow ranges for the different parameters defining the dextrin fatty acid as claimed by Applicants when compared to the much broader ranges provided in Youriko, the confounding relationships between the different parameters, and the unexpected and surprisingly good results for a vast array of cosmetics provided by the Applicants (see Applicants' specification, FIGS. 5-15), the featured parameters are not result effective variables. For example, Applicants have claimed that the dextrin fatty acid ester in the cosmetic is in an amount from 3%
by weight to 20%) by weight of the cosmetic. In contrast, Youriko teaches and suggests a much broader range of 1 to 95% by weight of the dextrin fatty acid ester in the cosmetic (see Youriko, para. [0041]). Youriko 's exceptionally broad range is indicative of its lack of recognition that the amount of dextrin fatty acid ester is a result effective variable. At a minimum, Youriko 's broad range does not invite routine optimization to one of ordinary skill in the art especially when considering the other parameter ranges, some of which are confounding variables, that define the dextrin fatty acid ester. Moreover, because parameters in Youriko include ranges falling, well outside the claimed range and further 
routine. Applicants have further discovered that its claimed cosmetic provides high thixotropy and fast restoring force times as discussed throughout its specification. Youriko fails to discuss restoring force times fix any of its compositions, which were critical to Applicants' discovery of its claimed cosmetic. The reason for the lack of disclosure is likely because that Youriko is directed to powdered cosmetics containing both a hydrophobized metal oxide and a specific dextrin fatty acid ester or other compounds coated onto the metal oxide particle (see Youriko. para. [0006]). Thus, even if the claimed parameters were result effective variables, which they are not so-called "routine" optimization may nm even result in the claimed invention because Youriko is directed to powdered cosmetics that require two different components.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, YOURIKO has examples using within the ranges of 1-99%, such as 5%. Additionally, as discussed in the rejection, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient, such as dextrin ester, to add in order to best achieve the desired results, such as dispersibility, good feeling, as a gel foundation with a refreshing feel that was smooth and did not have an amine offensive odor and leaving no hard undissolved matter, etc.




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618